929 A.2d 636 (2007)
Irwin A. POPOWSKY, Consumer Advocate
v.
PENNSYLVANIA PUBLIC UTILITY COMMISSION.
Petition of Verizon Communications, Inc.
Supreme Court of Pennsylvania.
July 24, 2007.

ORDER
PER CURIAM.
AND NOW, this 24th day of July, 2007, the Petition for Allowance of Appeal is hereby GRANTED. The issues, as stated by petitioner are:
1. Did the Commonwealth Court exceed its scope of review and invade the PUC's administrative discretion and role as fact-finder by ignoring substantial record evidence of the public benefits of the merger and improperly substituting its evidentiary conclusions and judgment for that of the PUC?
2. Did the Commonwealth Court violate this Court's directives regarding the deference owed to the PUC's interpretation and application of 66 Pa.C.S. § 1103(a), as set forth in Elite Indus. v. Pennsylvania Public Util. Comm'n, 574 Pa. 476, 832 A.2d 428 (2003)?
3. Did the Commonwealth Court err in holding that, where a utility is not subject to rate-of-return regulation, merger cost savings cannot be considered a public benefit for purposes of 66 Pa.C.S. § 1103 and that only an enforceable "commitment" to *637 offer services that "would not be offered in the absence of the merger" can be considered a public benefit?